   Case 1:19-mj-00253-MSN Document 2 Filed 05/31/19 Page 1 of 5 PageID# 2


                                                                                                  :z    1
                    IN THE UNITED STATES DISTRICT COURT FOR THE'

                             EASTERN DISTRICT OF VIRGINIA
                                                                                        3 I 2019
                                                                                                   iCOURT|
                                       Alexandria Division                                      v RG1NIA 1



UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )    Criminal No. 19-MJ-253
                                                     )
JAMIE ALVARADO MACHUCI                               )
     a/k/a “Jamie Machuci Alvarado”                  )
     a/k/a “Jamie Machuchi Alvarado”                 )
     a/k/a “Jamie Alvarado”                          )
             Defendant.                              )


                               AFFIDAVIT IN SUPPORT OF A
                    CRIMINAL COMPLAINT AND ARREST WARRANT

       I, Kevin Ho, being duly sworn, depose and state:

                                       INTRODUCTION
       1.      I am a Deportation Officer with the United States Immigration and Customs

Enforcement (ICE) at Fairfax, Virginia. I have been employed with ICE for more than ten years.

I was previously employed as a Customs and Border Protection Enforcement Officer for the U.S.

Customs & Border Protection and its predecessor, the United States Immigration and

Naturalization Service, since April 1996. During that time, I have received specialized training

and have conducted numerous investigations relating to administrative and criminal violations of

the Immigration and Nationality Act and Title 8 of the United States Code.

       2.      My duties as a Deportation Officer with ICE include investigating administrative

and criminal violations of the Immigration and Nationality Act and Title 8 of the United States

Code and seeking, when applicable, prosecution and removal of violators. I have received

training in general law enforcement, including training in Title 8 of the United States Code.



                                                 1
   Case 1:19-mj-00253-MSN Document 2 Filed 05/31/19 Page 2 of 5 PageID# 3



       3.      This affidavit is submitted in support of a criminal complaint charging JAMIE

ALVARADO MACHUCI (also known as “Jamie Machuci Alvarado,” “Jamie Machuchi

Alvarado,” and “Jamie Alvarado,” hereafter referred to as ALVARADO MACHUCI) with being

found in the United States, after being denied admission, excluded, or removed, or having

departed the United States while an order of exclusion, deportation, or removal was outstanding,

in violation of Title 8, United States Code, Section 1326(a). This affidavit is also submitted in

support of an arrest warrant.

       4.      The facts and information contained in this affidavit are based upon my training

and experience, participation in immigration investigations, personal knowledge, and

observations during the course of this investigation, as well as the observations of other agents

involved in this investigation. All observations not personally made by me were related to me by

the individuals who made them or were conveyed to me by my review of records, documents,

and other physical evidence obtained during the course of this investigation. This affidavit

contains information necessary to support probable cause and is not intended to include each and

every fact and matter observed by me or known to the Government.

                                      PROBABLE CAUSE

       5.      On or about May 17, 2019, U.S. Immigration and Customs Enforcement in

Lorton, Virginia, received information from the Prince William-Manassas Adult Detention

Center located in Manassas, Virginia, which is in the Eastern District of Virginia, that

ALVARADO MACHUCI, a native and citizen of El Salvador, was being detained at the Prince

William-Manassas Adult Detention Center on multiple misdemeanor and felony charges. An

immigration detainer was filed with Prince William-Manassas Adult Detention Center on May

17, 2019.




                                                 2
   Case 1:19-mj-00253-MSN Document 2 Filed 05/31/19 Page 3 of 5 PageID# 4



       6.      Section 287(g) of the Immigration and Nationality Act permits performance of

immigration officer functions by state officers and employees (referred to herein as “ICE 287(g)

Officers”) provided that the local law enforcement officers receive appropriate training and

function under the supervision of sworn ICE officers.

       7.      ALVARADO MACHUCI was fingerprinted on or about May 17, 2019. Those

fingerprints were then processed through ICE indices containing fingerprint records of known

and previously deported aliens. This system is also integrated with the criminal records

maintained by the Federal Bureau of Investigation (FBI) and is commonly referred to as Next

Generation Identification (NGI). Results of this query showed positive matches to

ALVARADO MACHUCI and his FBI number.

       8.      On or about May 17, 2019, ALVARADO MACHUCI was interviewed by an ICE

287(g) Jail Enforcement Officer pursuant to Title 8 USC Section 1357 for alienage and

deportability. ALVARADO MACHUCI freely and voluntarily gave a sworn statement. During

his sworn statement, ALVARADO MACHUCI stated:

       a) that his true and correct name is Jamie Alvarado Machuci;

       b) that he was bom in 1996 in La Union, El Salvador;

       c) that he is a citizen of El Salvador;

       d) that he was previously deported from the United States; and

       e) that he did not receive permission of the Attorney General of the United States or his

       successor, the Secretary of the Department of Homeland Security, to reapply for

       admission to the United States after being removed.




                                                 3
   Case 1:19-mj-00253-MSN Document 2 Filed 05/31/19 Page 4 of 5 PageID# 5



       9.      On May 27, 2019,1 conducted a review of documents from ALVARADO

MACHUCLS immigration file that is maintained by the United States Bureau of Citizenship and

Immigration Services. The file, also known as an alien file, contained an executed Immigration

Service form 1-205, Warrant of Removal/Deportation, bearing the photograph, fingerprint, and

signature of ALVARADO MACHUCI. ALVARADO MACHUCI was removed from the

United States on December 22, 2017 from Alexandria, Louisiana.

        10.    On May 27, 2019,1 asked the FBI Special Processing Center to compare the

fingerprints that ICE obtained from ALVARADO MACHUCI on or about May 17, 2019, with

an individual print taken form ALVARADO MACHUCLS 1-205 showing his removal from

December 22, 2017 and a complete set of fingerprints taken from ALVARADO MACHUCLS

alien file that were associated with his prior immigration arrest. On May 27, 2019, the FBI

successfully matched all submitted fingerprints to ALVARADO MACHUCI and his FBI

number.

       11.     ALVARADO MACHUCLS alien file indicates that ALVARADO MACHUCI

does not have any immigration benefit, document, or status that would allow him to enter, be

admitted, pass through, or reside in the United States legally and that he has neither sought nor

obtained permission from the Attorney General or the Secretary of Homeland Security to reenter

the United States following his formal removal.

                                         CONCLUSION

       12.     Based on the foregoing, I submit that there is probable cause to believe that on or

about May 17, 2019, in Manassas, Virginia, within the Eastern District of Virginia, the defendant

JAMIE ALVARADO MACHUCI, having been removed or deported from the United States on

or about December 22, 2017, was found in the United States without having obtained the express




                                                  4
   Case 1:19-mj-00253-MSN Document 2 Filed 05/31/19 Page 5 of 5 PageID# 6



consent of the Attorney General or the Secretary of the Homeland Security, to reapply for

admission to the United States.




                                            Kevin Ho/
                                            DeporUtuon Officer
                                            U.S. Immigration and Customs Enforcement




Sworn to and subscribed before me on the $/ day of May 2019, in Alexandria, Virginia.
 ___ _____ _ /s/

 United States Magistrate Judge
The Hon. Michael S. Nachmanoff
United States Magistrate Judge




                                               5
